UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
MIKALAI LAMAKA,

                 Plaintiff,                                   MEMORANDUM AND ORDER

        - against -                                           18-CV-7354 (ILG) (VMS)

RUSSIAN DESSERTS INC. AND
RAFAEL IBRAGIMOV,

                  Defendants.
------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Plaintiff Mikalai Lamaka brings this action against defendants Russian Desserts Inc. and

Rafael Ibragimov for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

(“FLSA”); New York State Labor Law (the “NYLL”) and the regulations promulgated

thereunder for failure to pay minimum and overtime wages and for failure to furnish accurate

wage statements. This Court granted Plaintiff’s motion for default judgment after Defendants

failed to answer or otherwise respond to his Amended Complaint, and referred the matter to

Magistrate Judge Vera M. Scanlon for an inquest on damages and attorneys’ fees.

        Currently before the Court is Magistrate Judge Scanlon’s unopposed February 12, 2021

Report and Recommendation (“R&R”) that Defendants be jointly and severally liable to Plaintiff

for a total of $39,744.00 in damages, comprising of (1) $4,200.00 in unpaid wages; (2)

$10,368.00 in unpaid overtime wages; (3) $14,568.00 in liquidated damages; (4) $5,000 in

statutory damages; (5) $5,208.00 in attorneys’ fees; and (6) $400.00 in costs. Magistrate Judge

Scanlon also recommended that Plaintiff receive post-judgment interest, using the federal rate set

forth in 28 U.S.C. § 1961, from the date the Clerk of Court enters judgment in this action until

the date of payment.



                                                          1
         In reviewing an R&R, a district court may “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(1). Where, as here, no timely objections have been made, a district court need only

satisfy itself that there is no clear error on the face of the record when adopting a magistrate’s

recommendation. See e.g., Joseph v. HDMJ Restaurant, 970 F. Supp. 2d 131, 138 (E.D.N.Y.

2013); Urena v. New York, 160 F. Supp. 2d 606, 609-10 (S.D.N.Y. 2001). The Court has

reviewed the R&R and underlying record for clear error and found none. It therefore adopts

Magistrate Judge Scanlon’s well-reasoned R&R in full.

         The Clerk of the Court is respectfully directed to enter judgment against Defendants in

the amount of $39,744.00 plus post-judgment interest, using the federal rate set forth in 28

U.S.C. § 1961, from the date the Clerk of Court enters judgment in this action until the date of

payment.

         SO ORDERED.

Dated:          Brooklyn, New York
                May 27, 2021


                                                              /s/
                                               I. Leo Glasser
                                               Senior United States District Judge




                                                  2
